Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
paragraph 39, page 8 line 2 read “hydraulic cylinder 104”and should read “cutter 104”
paragraph 53 line 4 reads “in Fig. 5” and should read “in Fig. 6”  
Appropriate correction is required.

Claim Objections
Claim 12 objected to because of the following informalities:  line 6 reads “machine/traction” and should read “machine or traction”.  Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of Species A, directed toward claims 1, 8-12, and 17-20, in the reply filed on 4/29/21 is acknowledged.  The traversal is on the ground(s) that withdrawing the election requirement would not unduly increase the search burden.  This is not found persuasive, as the different species have mutually exclusive characteristics and are not obvious variants of each other, therefor different search strategies would need to be employed and the prior art discovered for one invention would not necessarily cover the other.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 12, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decruyenaere (US 3953959 A).

Regarding claim 1, Decruyenaere discloses a header assembly (6, see Fig. 6) for an agricultural harvesting machine having a traction unit, comprising: 
a cutter; 
a main frame that supports the cutter; 
a float cylinder (9) configured to be coupled between the main frame and the traction unit; 
an accumulator (41) that is fluidically coupled to the float cylinder through a fluid conduit defined by a tube (29) and that provides pressurized fluid under pressure to the float cylinder through the fluid conduit, so the float cylinder exerts a float force on the main frame; and 
a flow restricting orifice (43) in the tube, between the float cylinder and the accumulator, that defines an orifice opening that is smaller than the fluid conduit on either side of the orifice.

    PNG
    media_image1.png
    278
    767
    media_image1.png
    Greyscale


Regarding claim 8, Decruyenaere discloses the header assembly of claim 1 wherein the flow restricting orifice comprises a fixed orifice that has a fixed size orifice opening.
Regarding claim 9, Decruyenaere discloses the header assembly of claim 8 and further comprising: a first one-way check valve (44), disposed in parallel with the fixed orifice, that is configured to permit flow of the hydraulic fluid, through the first one-way check valve, from the float cylinder to the accumulator, when a pressure drop across the first one- way check valve reaches a first valve open set-point and to inhibit flow of the hydraulic fluid, through the first one-way check valve, from the accumulator to the float cylinder, when the pressure drop across the first one-way check valve drops below the first valve open set-point.
Regarding claim 12, Decruyenaere discloses a float force assembly for a harvesting machine header that is attached to a harvesting machine traction unit, the float force assembly comprising: 
an accumulator (41) that is fluidically coupled to a float cylinder (9) through a fluid conduit defined by a tube (29) and that provides pressurized fluid under pressure to the float cylinder through the fluid conduit, the float cylinder being coupled between the harvesting machine/traction unit and the harvesting machine header, so the float cylinder exerts a float force on the main frame; and 
a flow restricting orifice (43) in the tube, between the float cylinder and the accumulator, that defines an orifice opening that is smaller than the fluid conduit on either side of the orifice.
Regarding claim 17, Decruyenaere discloses the float force assembly of claim 12 wherein the flow restricting orifice comprises a fixed orifice that has a fixed size orifice opening and further comprising: a first one-way check valve (44), disposed in parallel with the fixed orifice, that is configured to permit flow of the hydraulic fluid, through the first one-way check valve, from the float cylinder to the accumulator, when a pressure drop across the first one- way check valve reaches a first valve open set-point and to inhibit flow of the hydraulic fluid, through the first one-way check valve, from the accumulator to the float cylinder, when the pressure drop across the first one-way check valve drops below the first valve open set-point.
Regarding claim 20, Decruyenaere discloses a header (6) supported by a traction unit of a harvesting machine, comprising: 
a cutter; 
a main frame that supports the cutter; 
a float cylinder (9) attached to the main frame and the traction unit; 
an accumulator (41) that is fluidically coupled to the float cylinder through a fluid conduit defined by a tube (29) and that provides pressurized fluid under pressure to the float cylinder through the fluid conduit, so the float cylinder exerts a float force on the main frame; and 
a flow restricting device (43) that restricts flow in the tube, between the float cylinder and the accumulator, when the header is moving away from the ground in response to a force exerted on the header by impact with an obstacle and that avoids restricting flow in the tube between the float cylinder and the accumulator, when the header is moving back toward the ground.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Decruyenaere (US 3953959 A) in view of Guinn (US 5964077 A).

Regarding claim 10, Decruyenaere discloses the header assembly of claim 9.
Decruyenaere does not disclose a second one-way check valve, disposed in parallel with the fixed orifice and the first one-way check valve, that is configured to permit flow of the hydraulic fluid, through the second one-way check valve, from the accumulator to the float cylinder, when a pressure drop across the second one-way check valve reaches a second valve open set-point and to inhibit flow of the hydraulic fluid, through the second one-way check valve, from the float cylinder to the accumulator, when the pressure drop across the second one-way check valve drops below the second valve open set-point.
In a similar header flotation assembly, Guinn discloses a control valve (146) comprising an orifice and two check valves in parallel (see Fig. 3).
It would be obvious to one of ordinary skill in the art to provide the orifice disclosed by Decruyenaere with a second in parallel check valve, as disclosed by Guinn, as a way of varying the floatation force provided to the header.
Regarding claim 18, Decruyenaere discloses the float force assembly of claim 17.
Decruyenaere does not disclose a second one-way check valve, disposed in parallel with the fixed orifice and the first one-way check valve, that is configured to permit flow of the hydraulic fluid, through the second one-way check valve, from the accumulator to the float cylinder, when a pressure drop across the second one-way check valve reaches a second valve open set-point and to inhibit flow of the hydraulic fluid, through the second one-way check valve, from the float cylinder to the accumulator, when the pressure drop across the second one-way check valve drops below the second valve open set-point.
In a similar header flotation assembly, Guinn discloses a control valve (146) comprising an orifice and two check valves in parallel (see Fig. 3).
It would be obvious to one of ordinary skill in the art to provide the orifice disclosed by Decruyenaere with a second in parallel check valve, as disclosed by Guinn, as a way of varying the floatation force provided to the header.


Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heyne (US 6647721 B2) discloses a fixed orifice in parallel with two check valves. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/M.I.R./Examiner, Art Unit 3671